Citation Nr: 1550002	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE
 
Entitlement to recognition as the Veteran's surviving spouse for VA purposes.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from July 1968 to October 1975.  The Veteran died in October 2006.  The appellant seeks recognition as the surviving spouse for VA purposes. 
 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
This case was remanded by the Board in October 2014 in order to provide the appellant a hearing.  The appellant testified in July 2015 at the Atlanta, Georgia RO at a videoconference hearing.  A copy of the hearing transcript is associated with the claims file.  
 
The appellant's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  The Veteran and the appellant married in 1972.
 
2.  The Veteran and the appellant divorced in 1981.
 
3.  The Veteran and the appellant did not remarry before the Veteran died in 2006. 

CONCLUSION OF LAW
 
The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 5124 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2015).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how the status of a surviving spouse for VA purposes is determined.  
 
This case was remanded by the Board in October 2014 in order to provide the appellant a hearing.  The appellant testified at a Board videoconference hearing in July 2015.  The Board finds there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim and adjudication of her claim may proceed.
 
Analysis
 
The surviving spouse of a deceased Veteran may be eligible for VA benefits, to include pension and dependency and indemnity compensation benefits.  38 U.S.C.A § 1310 (West 2014); 38 C.F.R. § 3.54; see Dyment v. West, 13 Vet. App. 141 (1999).  

To be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(1).  Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j). 
 
Turning the record, the preponderance of the evidence establishes the appellant and the Veteran were not married at the time of his death in October 2006.  Therefore, the appellant does not meet the requirements to be recognized as the surviving spouse for VA purposes.  
 
The Veteran and the appellant married in September 1972.  See Marriage Certificate.  The record reflects that the two divorced in 1981.  In February 1994, the Juvenile and Domestic Relations Court for Fairfax County, Virginia, issued an Order for Child Custody and Support.  In the order, the Court found that the appellant and the Veteran divorced in 1981 in the Republic of Panama.  The appellant acknowledges being represented by an attorney at the time of the order.  See Hearing Transcript P. 7.  The order was entered into by consent of the parties, and as such, none of the findings were contested.  
 
The record also contains several statements from the Veteran reporting that he and the appellant were divorced.  For example, in August 2007, VA received a statement from the Veteran in which he explains the appellant filed for divorce in or about September 1980 in the Republic of Panama.  He indicates they reconciled and lived together "as husband and wife" from 1981 to 1992, but that he had no actual knowledge that a divorce was finalized until he was presented with a divorce decree in 1993 to enforce child support. 
 
Since that time, the record shows the Veteran consistently maintained his divorce status.  For example, when he sought medical treatment at VA facilities, the Veteran self-reported he was divorced and living alone on several occasions.  See, e.g., March 2001 and June 2006 VA treatment records.  Also, in March 2001, the Veteran acknowledged receiving an overpayment of VA benefits due to his failure to timely report changes in the status of his dependents (specifically, that he was no longer married to or financially supporting the appellant).  See March 2001 Correspondence.    
 
Lastly, the Veteran's death certificate reflects he was divorced at the time of his death.  While the appellant argued at her hearing this was a mistake, and that a request to amend the death certificate was filed with the Commonwealth of Virginia, VA has not been provided any evidence such an amendment has been granted.  See Hearing Transcript P. 6.  
 
The Board acknowledges the appellant's assertions during her hearing that she and the Veteran were never divorced, and that the two were merely separated at the time of his death.  However, the Board does not find the appellant's assertions credible in light of numerous contradictory evidence of record.  In particular, the Board considers highly probative the February 1994 findings of the Juvenile and Domestic Relations Court for Fairfax County, Virginia.  Although the claims file does not contain a divorce decree, the Board finds it highly improbable a Court of appropriate jurisdiction would find the Veteran and the appellant were divorced unless sufficient proof existed at that time.  Also, as noted above, the appellant consented to all of the Court's findings.  
 
The Board also finds the Veteran's statements regarding his marital status highly probative.  When he acknowledged receiving an overpayment in 2001, his statements went against his own financial interests.  Had he been married, he may have been entitled a larger amount of VA compensation benefits.  The Board finds it highly unlikely the Veteran would forgo additional benefits for his family, and specifically acknowledge receiving payments he was not entitled to, had he in fact been married at that time.
 
Thus, in light of the numerous and persuasive contradictory evidence of record, the Board does not find credible the appellant's assertion that she and the Veteran never divorced. 
 
The Board has considered the statements submitted by acquaintances of the appellant who claim the Veteran commonly introduced the appellant as his wife during social gatherings.  However, there is no evidence of record the Veteran and the appellant legally remarried following their 1981 divorce.  To the extent the Veteran held the appellant out as his wife to the general public, the Board observes the Commonwealth of Virginia does not allow for the creation of a common law marriage, and merely introducing someone as a wife is not sufficient to establish a legal marriage.  In the absence of evidence establishing a legal marriage following their divorce, a finding that the appellant is the Veteran's surviving spouse is not warranted.  38 C.F.R. § 3.50(b)(1).  
 
 
ORDER
 
Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death pension benefits is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


